MARKS, J.
The certificate of the clerk of San Diego County discloses that judgment was rendered in favor of defendant on July 11, 1933; that notice of appeal was filed by plaintiff on August 31, 1933; that a bill of exceptions was settled and filed on November 14, 1933. No record on appeal or briefs have been filed in this court.
As the time in which appellant may file her record on appeal has long since expired, and as no such record has been filed, the motion to dismiss the appeal must be granted.
Appeal dismissed.
Barnard, P. J., and Jennings, J., concurred.